Citation Nr: 0600153	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides during service.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's diabetes was not present until many years 
after separation from service, and no health professional has 
linked the veteran's diabetes to exposure to herbicides 
during service.

2.  Hypertension and coronary artery disease were not present 
during the veteran's active military service or within one 
year thereafter, and are not otherwise shown to be related to 
the veteran's military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hypertension and coronary artery disease were not 
incurred in or aggravated by the veteran's active military 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent in August 2002 and 
June 2004 noted the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and private medical records are associated 
with the claims file, as are the veteran' service personnel 
records.  As there is no evidence that establishes that the 
veteran suffered an injury, disease or event noted during 
military service related to the disabilities on appeal, the 
Board finds that affording the veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between the veteran's disabilities on appeal and 
his military service is not appropriate in this case.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).

VA has not been made aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as diabetes mellitus and heart disease, will be presumed 
if they become manifest to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Disorders which have 
been positively associated with Agent Orange include Type II 
diabetes mellitus.  38 C.F.R. § 3.309(e).

I.  Diabetes

The veteran is seeking entitlement to service connection for 
diabetes mellitus that he contends he developed as a result 
of exposure to herbicides while "mixing Agent Orange" and 
while serving on temporary duty in Vietnam.

The veteran's service medical records, including the July 
1966 service separation examination, noted no complaints or 
diagnoses related to diabetes.

The Board notes that records indicate that in 1999 the 
veteran was diagnosed with Type II diabetes mellitus, a 
disease among those listed in 38 C.F.R. § 3.309(e).  However, 
the personnel records do not show service, including any 
temporary duty, in the Republic of Vietnam.  As such, that 
section is not applicable and the veteran's diabetes mellitus 
may not be presumed to be due to his exposure to Agent 
Orange.  

While the veteran has stated he was exposed to Agent Orange 
while serving outside Vietnam, no such exposure has been 
shown, and, more importantly, there is no opinion from any 
health professional linking the veteran's diabetes to 
exposure to Agent Orange during service.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As such, the Board finds that the evidence does not show that 
the veteran's diabetes was caused by exposure to Agent Orange 
in service or is otherwise related to his military service.


II.  Heart disease claims

The veteran's service medical records noted no complaints or 
diagnoses related to heart disease.  The veteran's blood 
pressure was recorded as 122/80 on the July 1966 service 
separation examination, and his heart was evaluated as 
normal.

To the extent that the veteran claims his heart disease is 
related to his diabetes, the Board notes that as service 
connection for diabetes is not in effect, heart disease 
related to diabetes can not service as a basis for service 
connection in this case.

Medical records indicate that heart disease was not diagnosed 
until the 1990s.  A review of the claims file reveals that no 
health professional has linked the veteran's hypertension or 
coronary artery disease to service.  As such, service 
connection for hypertension and coronary artery disease is 
denied.

III.  Conclusion

As noted, the record reveals that the veteran was not 
diagnosed with the disabilities on appeal until many years 
following service.  Accordingly, a claim of entitlement to 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309(a) are not for application in this 
case.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his diabetes and heart disease.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran. Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus, claimed as due to 
exposure to herbicides during service, is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.




____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


